 
Exhibit 10.1
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Rob Mailloux (“Executive”), effective on the date the Executive
assigns a personal signature to page 6 of this Agreement.
 
I.     Definitions
 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.     Competitor: The following entities, and their respective parents,
successors, subsidiaries, and affiliates are competitors: (i) Fannie Mae
(ii) all Federal Home Loan Banks (including the Office of Finance); and
(iii) such other entities to which Executive and the Company may agree in
writing from time-to-time.
 
B.     Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.
 
C.     Severance: Cash compensation paid pursuant to Freddie Mac’s Severance
Policy.





--------------------------------------------------------------------------------



 



2
 
D.     Severance Policy: Freddie Mac Policy 3-254.1 (Severance — Officers), or
any subsequent and superceding severance policy.
 
II.     Non-Competition
 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that neither during
Executive’s employment with Freddie Mac, nor for the twelve (12) months
immediately following termination of Executive’s employment for any reason, will
Executive consider offers of employment from, seek or accept employment with, or
otherwise directly or indirectly provide professional services to any
Competitor, if the Executive will be rendering duties, responsibilities or
services for the Competitor that are of the type and nature rendered or
performed by you during the past two years of your employment with Freddie Mac.
Executive acknowledges and agrees that this covenant has unique, substantial and
immeasurable value to Freddie Mac, that Executive has sufficient skills to
provide a livelihood for Executive while this covenant remains in force, and
that this covenant will not interfere with Executive’s ability to work
consistent with Executive’s experience, training and education. This
non-competition covenant applies regardless of whether Executive’s employment is
terminated by Executive, by Freddie Mac, or by a joint decision.
 
III.     Non-Solicitation and Non-Recruitment
 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination date, Executive will not solicit or
recruit, attempt to solicit or recruit or assist another in soliciting or
recruiting any Freddie Mac managerial employee (including manager-level,
Executive-level, or officer-level employee) with whom Executive worked, or any
employee whom Executive directly or indirectly supervised at Freddie Mac, to
leave the employee’s employment with Freddie Mac for purposes of employment or
for the rendering of professional services. This prohibition against
solicitation does not apply if Freddie Mac has notified the employee being
solicited or recruited that his/her employment with the Company will be
terminated pursuant to a corporate reorganization or reduction-in-force.
 
IV.     Treatment of Confidential Information
 
A.     Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees that Executive will neither divulge Confidential
Information to any persons, including to other Freddie Mac employees who do not
have a Freddie Mac business-related need to know, nor make use of the
Confidential Information for the Executive’s own benefit or for the benefit of
anyone else other than Freddie Mac. Executive further agrees to take all
reasonable precautions to prevent the disclosure of Confidential Information to
unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.





--------------------------------------------------------------------------------



 



3
 
B.     Return of Materials. Executive agrees that upon termination of
Executive’s employment with Freddie Mac for any reason whatsoever, Executive
will deliver to Executive’s immediate supervisor all tangible materials
embodying Confidential Information, including, but not limited to, any
documentation, records, listings, notes, files, data, sketches, memoranda,
models, accounts, reference materials, samples, machine-readable media, computer
disks, tapes, and equipment which in any way relate to Confidential Information,
whether developed by Executive or not. Executive further agrees not to retain
any copies of any materials embodying Confidential Information.
 
C.     Post-Termination Obligations. Executive agrees that after the termination
of Executive’s employment for any reason, Executive will not use in any way
whatsoever, nor disclose any Confidential Information learned or obtained in
connection with Executive’s employment with Freddie Mac without first obtaining
the written permission of the Executive Vice President of Human Resources of
Freddie Mac. Executive further agrees that, in order to assure the continued
confidentiality of the Confidential Information, Freddie Mac may correspond with
Executive’s future employers to advise them generally of Executive’s exposure to
and knowledge of Confidential Information, and Executive’s obligations and
responsibilities regarding the Confidential Information. Executive understands
and agrees that any such contact may include a request for assurance and
confirmation from such employer(s) that Executive will not disclose Confidential
Information to such employer(s), nor will such employer(s) permit any use
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, Executive further
agrees to inform in writing Freddie Mac’s Executive Vice President of Human
Resources of the identity of Executive’s subsequent employer(s) and Executive’s
prospective job title and responsibilities prior to beginning employment.
Executive agrees that this notice requirement shall remain in effect for twelve
(12) months following the termination of Executive’s Freddie Mac employment.
 
D.     Ability to Enforce Agreement and Assist Government Investigations.
Nothing in this Agreement prohibits or otherwise restricts you from: (1) making
any disclosure of information required by law; (2) assisting any regulatory or
law enforcement agency or legislative body to the extent you maintain a legal
right to do so notwithstanding this Agreement; (3) filing, testifying,
participating in or otherwise assisting in a proceeding relating to the alleged
violation of any federal, state, or local law, regulation, or rule, to the
extent you maintain a legal right to do so notwithstanding this Agreement; or
(4) filing, testifying, participating in or otherwise assisting the Securities
and Exchange Commission or any other proper authority in a proceeding relating
to allegations of fraud.
 
V.     Consideration Given to Executive
 
In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with the
following consideration, each of which itself is adequate consideration for
Executive’s agreement to be bound by the provisions of this Agreement:
 
A.     Employment. Executive will be employed by Freddie Mac as Senior Vice
President — Corporate Controller & Principal Accounting Officer.





--------------------------------------------------------------------------------



 



4
 
B.     Severance. Executive acknowledges that under Freddie Mac’s Severance
Policy, Executive may be eligible to receive Severance upon termination of
employment, the duration of which is within the discretion of Freddie Mac. In
the event the Executive’s employment is terminated and the circumstances of the
termination qualify the Executive for Severance under the Severance Policy, then
the Executive shall receive severance pay in accordance with the Severance
Policy in effect at the time of termination. The payment of severance pursuant
to the terms of the Severance Policy and of this paragraph is contingent on
Freddie Mac receiving, prior to payment, any required approval from the Director
of the Federal Housing Finance Agency (“FHFA”), including required approval
under any applicable statutes and regulations. The Severance payment provided by
this Paragraph V (B) is in place of, and not in addition to, Severance to which
Executive would otherwise be entitled under any other agreement between
Executive and Freddie Mac.
 
VI.     Reservation of Rights
 
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.
 
VII.     Compliance with the Code of Conduct and Corporate Policies & Procedures
 
As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy, copies of which are enclosed for Executive’s review.
 
Executive further agrees to be bound by, and comply fully with, his/her
obligations under the Personal Securities Investments Policy. Executive agrees
to consult with Freddie Mac’s Chief Compliance Officer as soon as practical
prior to beginning employment about any investments that Executive or a “covered
household member,” as that term is defined in the Policy, may have that may be
prohibited by the Policy. Executive also agrees to disclose prior to beginning
employment any other matter or situation that may create a conflict of interest
as such term is defined in the Code.
 
In addition, prior to beginning employment, Executive agrees to disclose to
Freddie Mac’s Human Resources Division the terms of any employment,
confidentiality or stock grant agreements to which Executive may currently be
subject that may affect Executive’s future employment or recruiting activities
so that Freddie Mac may ensure that Executive’s employment by Freddie Mac and
conduct as a Freddie Mac employee are not inconsistent with any of their terms.
 
VIII.    Absence of Any Conflict of Interest
 
Executive represents that Executive does not have any confidential information,
trade secrets or other proprietary information that Executive obtained as the
result of Executive’s employment





--------------------------------------------------------------------------------



 



5
 
with another employer that Executive will be using in Executive’s position at
Freddie Mac. Executive also represents that Executive is not subject to any
employment, confidentiality or stock grant agreements, or any other restrictions
or limitations imposed by a prior employer, which would affect Executive’s
ability to perform the duties and responsibilities for Freddie Mac in the job
position offered, and further represents that Executive has provided Freddie Mac
with copies of any such agreements or limitations so that Freddie Mac can make
an independent judgment that Executive’s employment with Freddie Mac is not
inconsistent with any of its terms.
 
IX.    Enforcement
 
A.     Executive acknowledges that Executive may be subject to discipline, up to
and including termination of employment, for Executive’s breach or threat of
breach of any provision of this Agreement.
 
B.     Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.
 
C.     Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.     This Agreement is governed by, and will be construed in accordance with,
the laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.
 
E.     If any dispute(s) arise(s) between Freddie Mac and Executive with respect
to any matter which is the subject of this Agreement, the prevailing party in
such dispute(s) shall be entitled to recover from the other party all of its
costs and expenses, including its reasonable attorneys’ fees.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the





--------------------------------------------------------------------------------



 



6
 
terms and provisions of this Agreement and that they are reasonable. Executive
signs this Agreement voluntarily and accepts all obligations contained in this
Agreement in exchange for the consideration to be given to Executive as outlined
above, which Executive acknowledges is adequate and satisfactory, and which
Executive further acknowledges Freddie Mac is not otherwise obligated to provide
to Executive. Neither Freddie Mac nor its agents, representatives, directors,
officers or employees have made any representations to Executive concerning the
terms or effects of this Agreement, other than those contained in this
Agreement.
 

             
By:
  /s/ Robert Mailloux   Date:   4/16/10              
Rob Mailloux
   



